Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the 35 USC 112(b) rejection of claim 3 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the 35 USC 103 rejections of claims 1-9, 11 and 14, and the objections of claims 10, 12, 13, and 15-18 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-9, 11 and 14 and the objections of claims 10, 12, 13, and 15-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement for reasons for allowance: claims 10, 12, 13, and 15-18 disclose matter relating to the size and structure of an airfoil disposed in a transmission housing. No prior art teaches or reasonably suggests airfoils which extend from both covers to touch or overlap, nor any airfoil that extends from cover to cover completely. No prior art teaches or reasonably suggests an air duct in combination with all the other limitations of claims 1 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chonan (US 2004/0224806 A1), Suzuki et al (US 2006/0270503 A1), Tadych et al (US 2013/0220766 A1), Tsukada et al (US 2006/0027192 A1), and Wade et al (US 2017/0045134 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651